               Case 1:20-cv-04043 Document 1 Filed 05/26/20 Page 1 of 7



UNITED STATE DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x

535-545 FEE LLC,
                                                                           20 Civ.
                                   Plaintiffs,

         -against-                                                         COMPLAINT

NBA MEDIA VENTURES, LLC,                                               WITHOUT JURY DEMAND

                                   Defendant.

----------------------------------------------------------------x

        Plaintiff, 535-545 FEE LLC (“Plaintiff”), by and through its attorneys, Klein Law Group,

PLLC, as and for its Complaint against NBA MEDIA VENTURES, LLC (“Defendant”), alleges

as follows:

                                       NATURE OF THE CLAIMS

        1.       In this action, Plaintiff seeks monetary damages against Defendant as a result of

Defendant’s failure to comply with the terms and conditions of the “Lease” (as such term is

hereinafter defined), including, but not limited to, Defendant’s failure to pay to Plaintiff the fixed

monthly rent and additional rent due and owing under the “Lease.” Plaintiff also seek monetary

damages against Defendant in the form of attorneys’ fees and expenses incurred in connection

with the prosecution of this action.

        2.       Plaintiff is the owner and landlord of the building and real property located at and

known as 545 Fifth Avenue, New York, New York 10017 (the "Building").

        3.       On or about November 10, 2014, Plaintiff entered into a written commercial

lease, dated as of November 10, 2014 (the “Lease”).

        4.       Pursuant to the terms of the Lease, Defendant was demised portions of the ground

floor, lower level, and entire second floor, in the Building (collectively the “Premises”).
                                                         1
              Case 1:20-cv-04043 Document 1 Filed 05/26/20 Page 2 of 7



       5.      Defendant breached the terms and conditions of the Lease by failing to pay the

fixed rent and additional rent due under the Lease in the amount of One Million Two Hundred

and Fifty-Seven Thousand Four Hundred and Twelve Dollars and Ninety-Six Cents

($1,257,412.96).

                                             PARTIES

       6.      Plaintiff is a citizen of the State of New York. Plaintiff is a Delaware limited

liability company, organized and existing under the laws of the State of New York, and

authorized to conduct business in the State of New York, maintaining its principal place of

business and office at c/o The Moinian Group, 3 Columbus Circle, Suite 2300, New York, New

York 10019.

       7.      Upon information and belief, Defendant is a citizen of the States of Delaware and

New Jersey. Defendant is a Delaware limited liability company, organized and existing under

the laws of the State of Delaware, maintaining its principal place of business and office at 100

Plaza Drive, Secaucus, New Jersey 07094.

                                 JURISDICTION AND VENUE

       8.      This Court has jurisdiction over Defendant pursuant to 28 U.S.C. §1332(a)(1)

because the matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest

and costs, and is between citizens of different states, as none of the Plaintiff’s members are

citizens of the States of Delaware or New Jersey.

       9.      Venue is appropriate in this Court under 28 U.S.C. §1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims occurred in this District.

              THE RELEVANT TERMS AND CONDITIONS OF THE LEASE

       10.     Pursuant to the terms of the Lease, in consideration for its possession and use of

the Premises, Defendant covenanted and agreed to pay certain rent and additional rent to
                                                  2
               Case 1:20-cv-04043 Document 1 Filed 05/26/20 Page 3 of 7



Plaintiff, and its successors and assigns, on the first day of each month, in the amounts specified

in the Lease

       11.      Pursuant to the terms of the Lease, Defendant had an absolute and unconditional

obligation to pay to Plaintiff the rent due and owing thereunder, without any abatement,

deduction, counterclaim, offset or setoff for any reason whatsoever, except as specifically set

forth in the Lease.

       12.      Article 2, Section 2.4 of the Lease provides: “Tenant shall pay the Fixed Rent and

Additional Rent when due[.]”

       13.      Article 2, Section 2.2 of the Lease provides: “Commencing upon the

Commencement Date, Tenant shall pay to Landlord, in lawful money of the United States of

America, without notice or demand (except as may be expressly set forth herein), by good and

sufficient check drawn to the Landlord’s order on a bank or trust company with an office in the

Borough of Manhattan, the City of New York, at the office of Landlord or such other space as

Landlord may designate from time to time . . . Fixed Rent . . . [and] . . . Additional Rent.”

       14.      Article 2, Section 2.2 (A) of the Lease provides: “Tenant shall pay to Landlord . .

. the Fixed Rent, at the annual fixed rental rate set forth in the Reference Page, which shall be

payable in equal monthly installments of Fixed Rent in advance on the first day of each and

every calendar month after the Rent Commencement Date during the Term[.]”

       15.      Pursuant to Paragraph 5(a) of the Reference Page of the Lease, the annual Fixed

Rent (for the relevant period at issue in this dispute/action) was $7,500,000.00 per year, or

$625,000.00 per month.

       16.      Article 2, Section 2.2 (B) of the Lease provides: “Tenant shall pay to Landlord . . .

“additional rent ("Additional Rent") consisting of all other sums of money (including, without

limitation, Escalation Rent) as shall become due from and be payable by Tenant hereunder (for
                                                  3
             Case 1:20-cv-04043 Document 1 Filed 05/26/20 Page 4 of 7



an Event of Default in the payment of which Landlord shall have the same remedies as for an

Event of Default in the payment of Fixed Rent).”

    DEFENDANT’S FAILURE, IN BREACH OF THE LEASE, TO PAY THE RENT

       17.     In breach of Defendant’s obligations under Article 2, Section 2.2 of the Lease,

and Paragraph 5(a) of the Reference Page of the Lease, Defendant failed to pay Plaintiff the

fixed monthly rent due and owing under the Lease for the months of April and May, in the

amount of Six Hundred and Twenty Five Thousand Dollars and No Cents ($625,00.00) per

month, in addition to metered water charges, which constitute Additional Rent, in the amount of

Three Hundred and Forty-Nine Dollars and Ninety-One Cents ($349.91), metered steam charges,

which constitute Additional Rent, in the amount of Three Thousand Eight Hundred and Thirty-

Nine Dollars and Sixty-Four Cents ($3,839.64), and late interest charges, which also constitute

Additional Rent, in the amount of Three Thousand Two Hundred and Twenty-Three Dollars and

Forty-One Cents ($3,223.41), totaling One Million Two Hundred and Fifty-Seven Thousand

Four Hundred and Twelve Dollars and Ninety-Six Cents ($1,257,412.96).

       18.     By reason of the foregoing, there is presently due to Plaintiff from Defendant the

sum of at least One Million Two Hundred and Fifty-Seven Thousand Four Hundred and Twelve

Dollars and Ninety-Six Cents ($1,257,412.96), and other items of additional rent which may

become due and payable under the Lease.

                               FIRST CLAIM FOR RELIEF
                            (Breach of Contract/Money Damages)

       19.     Plaintiff repeats, realleges and reiterates each and every allegation contained in

paragraphs “1” through “18“ above, with the same force and effect as if fully set forth below.

       20.     A valid contract, i.e., the Lease, existed between Plaintiff and Defendant.




                                                4
             Case 1:20-cv-04043 Document 1 Filed 05/26/20 Page 5 of 7



       21.     Plaintiff complied with its obligations under the terms of the Lease, and has

performed any and all conditions on its part to be performed, as required by the Lease.

       22.     Defendant failed to comply with the terms and conditions of the Lease.

       23.     Specifically, in breach of Defendant’s obligations under Article 2, Section 2.2 of

the Lease and Paragraph 5(a) of the Reference Page of the Lease, Defendant has defaulted under

the Lease, by failing to pay to Plaintiff rent, in the amount of One Million Two Hundred and

Fifty-Seven Thousand Four Hundred and Twelve Dollars and Ninety-Six Cents ($1,257,412.96),

which amount comprises Fixed Rent in the amount of Six Hundred and Twenty-Five Thousand

Dollars ($625,000.00) per month, for the months of April and May 2020, plus metered water

charges, in the amount of Three Hundred and Forty-Nine Dollars and Ninety-One Cents

($349.91), metered steam charges, in the amount of Three Thousand Eight Hundred and Thirty-

Nine Dollars and Sixty-Four Cents ($3,839.64), and late interest charges, in the amount of Three

Thousand Two Hundred and Twenty-Three Dollars and Forty-One Cents ($3,223.41).

       24.     By reason of the foregoing, Defendant is liable to Plaintiff for money damages, in

the sum of at least One Million Two Hundred and Fifty-Seven Thousand Four Hundred and

Twelve Dollars and Ninety-Six Cents ($1,257,412.96), through the date hereof, together with

interest thereon from the date on which said payment obligation accrued, no part of which has

been paid.

       25.     In addition, Plaintiff reserves the right to obtain a money judgment for damages

for all rent due and owing under the Lease through and including the date of judgment.

                               SECOND CLAIM FOR RELIEF
                                    (Attorneys’ Fees)

       26.     Plaintiff repeats, realleges and reiterates each and every allegation contained in

paragraphs “1” through “25“ above, with the same force and effect as if fully set forth below.

                                                5
                Case 1:20-cv-04043 Document 1 Filed 05/26/20 Page 6 of 7



          27.    Pursuant to Article 20, Section 20.1 (A) of the Lease, Defendant is liable to

Plaintiff for all attorneys’ fees and expenses incurred in connection with the prosecution of this

action.

          28.    Section 20.1 (A) of the Lease provides, in relevant part:

                 Subject to the notice requirements set forth below, if (i) Tenant
                 shall default under this Lease after notice and the expiration of the
                 applicable cure period hereunder . . . Landlord may . . . make any
                 expenditure or incur any obligation for the payment of money in
                 connection with any obligation owed to Landlord, including, but
                 not limited to, attorneys' fees and disbursements in instituting,
                 prosecuting or defending any action or proceeding ("Landlord's
                 Self-Help Right"). In either case the cost thereof, shall be deemed
                 to be Additional Rent hereunder and shall be paid by Tenant to
                 Landlord within thirty (30) days after rendition of any bill or
                 statement to Tenant therefor, which shall be accompanied by
                 reasonable supporting documentation therefor.

          29.    Plaintiff has commenced this action against Defendant in order to enforce its

rights and remedies under the Lease, including, but not limited to, the right to receive and

recover all rent and additional rent due and owing thereunder.

          30.    Plaintiff has incurred, and will continue to incur, expenses in the form of, inter

alia, attorneys’ fees and expenses, all as a result of the Defendant’s default of its payment

obligations pursuant to the Lease, the precise sum of which will be determined at trial or earlier

conclusion of this action.

          31.    Defendant is liable for Plaintiff’s expenses and legal fees under the terms of the

Lease.

          32.    Accordingly, Plaintiff is entitled to judgment against Defendant for its attorneys’

fees and expenses incurred in prosecuting this action, the precise sum of which will be

determined at trial or earlier conclusion of this action, but in an amount no less than Twenty

Thousand ($20,000) Dollars.


                                                  6
            Case 1:20-cv-04043 Document 1 Filed 05/26/20 Page 7 of 7



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays that the Court grant judgment against

Defendant as follows:

       (1) On The First Claim for Relief, granting Plaintiff a money judgment against

          Defendant, in the sum of One Million Two Hundred and Fifty-Seven Thousand Four

          Hundred and Twelve Dollars and Ninety-Six Cents ($1,257,412.96);

       (2) On The Second Claim for Relief, granting Plaintiff a money judgment for attorneys’

          fees against Defendant, in the sum of at least Twenty Thousand ($20,000.00) Dollars,

          with interest; and

       (3) That the Court grant Plaintiff such other, further, and different relief to which it may

          be entitled.

Dated: New York, New York
       May 26, 2020
                                                 KLEIN LAW GROUP CRE, PLLC

                                             By: /s/ Efrem Z. Fischer
                                                Efrem Z. Fischer, Esq. (EZF-3860)
                                                Attorneys for Plaintiff
                                                275 Madison Avenue, 33rd Floor
                                                New York, New York 10016
                                                (212) 661-9400
                                                Efrem@kleinlawgroupny.com




                                                7
